Title: To Benjamin Franklin from [Jean-Baptiste Le Roy], [6 May 1778]
From: Le Roy, Jean-Baptiste
To: Franklin, Benjamin


Mercredy matin [May 6, 1778]
Voulez vous bien mon Illustre Docteur que je vous demande deux choses dans ce billet, dans l’impossibilité ou j’ai été de vous les demander tous ces Jours cy que je comptois vous aller voir. La premiere ce que vous dites de la dedicace du Tableau de l’histoire de la Hollande aux treize etats Unis et si vous consentez que l’Auteur la mette à la tete de cet ouvrage. Vous savez que je vous remis cette dedicace il y a eu hier huit Jours pour en avoir votre opinion. Ma seconde demande c’est si vous trouvez bon que je vous nomme du nombre des commissaires qui doivent rendre compte à L’Académie du projet proposé par M. De La Blancherie pour entretenir une correspondance et une communication avec tous les Savans de L’Europe. Il m’a dit que ce projet vous avoit beaucoup plu. Les commissaires qui seront avec vous de ce projet sont M. De Lalande M. De Condorcet et moi.
Je vous prierai aussi mon Illustre Docteur si vous avez vu quelque nouvelle interessante de L’Amerique de m’en mander un mot. Adieu Mon Illustre Docteur il me tarde bien je vous assurre d’etre votre voisin.
 
Addressed: A Monsieur Franklin / Deputé du Congrès / à Passy
